 In the Matter of NATIONAL ELECTRIC COIL COMPANY,EMPLOYERandELECTRICAL COILWORKERS INDEPENDENTUNION OFCOLUMBUS,OHIO, PETITIONERCase No. 9-R-2129.-Decided July 13, 194.6Messrs.Webb VorysandFred W.Kirby,of Columbus,Ohio, forthe Employer.Messrs.CharlesS. MillerandW. L. Bourne,of Columbus,Ohio, forthe Petitioner.Mr. James Desmond,of Columbus,Ohio, for the AutomobileWorkers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Columbus,Ohio, on June 28, 1946, before Hyman H. Ostrin, Trial Examiner.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERNationalElectric CoilCompany manufactureselectricwindingsfor electric motors and generators and varioustypesof electric in-sulating materials at its Columbus, Ohio, plant, which is the only plantinvolved in this proceeding.For this plant, the Employer annuallypurchases raw materials exceeding$100,000in value,of which morethan 90 percent comes tothe plant from points outside Ohio.Theproducts finished at this plantannuallyexceed$100,000 in value, ofwhich more than 90 percent is shipped to points outside Ohio.The Employeradmitsand we find that it is engagedin commercewithin themeaningof the National Labor Relations Act.69 N. L.R. B.r No. 58.475 476_DECISIONSOF NATIONAL LABOR.RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioneris an unaffiliated labor organization,claiming torepresent employeesof the Employer.'United Automobile, Aircraft & Agricultural Implement Workersof America, herein called the Automobile Workers, is a labor organi-zation affiliated with the Congress of Industrial Organizations, claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner-has been certified by the Board in an appropriate unit.On April 7,1943, the Employer and the Automobile Workers enteredinto an exclusive bargaining contract, covering production and main-tenance employees at the Columbus plant, for a 1-year term with anautomatic renewal clause. In September 1945, the parties theretoopened their contract for further negotiations.On March 15, 1946,the Automobile Workers called a strike, which is still in effect.TheEmployer gave appropriate notice to terminate the contract asextended by the parties during their negotiations.The contract, thus,is no bar to a determination of representatives at this time.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Employer, the Petitioner, and the Automobile Workers agreethat all production and maintenance employees at the Employer'sColumbus, Ohio, plant, excluding office and shop clerical employees,engineering employees, watchmen, foremen, assistant foremen, andall other supervisory employees, constitute an appropriate unit.Theydisagree as to group leaders.The Employer and the Petitioner wouldinclude, and the Automobile Workers exclude, group leaders.There are six group leaders employed at the Columbus plant.Group leaders devote approximately 90 percent of their time to activeproduction work and the remainder of their time to setting up workand training new employees.Like other production employees, theywork under the direction of the foremen or assistant foremen in theseveral departments to which they are assigned.They are hourlypaid, highly skilled employees and receive a premium of 5 cents perhour above the pay received by their less skilled co-workers.They'The Automobile workers,intervenor herein,contends that the Petitioner is not abona fide labor organization.We find no merit in this contention. NATIONAL ELECTRIC COIL COMPANY477work with helpers as do other skilled employees.Group leaders donot have authority to hire or to discharge employees or to recommendsuch action.Although group leaders as such were not expressly in-cluded in the unit found appropriate for employees at the Columbusplant in a prior representation proceeding, they voted unchallengedin the election conducted by the Board which resulted in the certifica-tion of the Automobile Workers as bargaining representative in 1942.2Group leaders have been expressly covered by the contract betweentheAutomobileWorkers and their Employer since that time, andtheir dues have been checked off pursuant to its provisions.Underthese circumstances we will include group leaders in the bargainingunit.The parties disagree as to the status of E. E. Burton and W. L.Bourne.Burton is listed on the Employer's records as a group leader.Hespends a small percentage of his time on photographic work in the pro-duction department.His duties otherwise are those of other groupleaders.As group leader, Burton is deemed included in the bargain-ing unit.Bourne is a highly skilled employee in the service department.Hereceives the same rate of pay as other workmen in his section doingsimilar work. In the absence of the department foreman, due tovacation or illness, Bourne or another highly skilled employee in thedepartment is designated as the man in charge to transmit ordersfrom the plant superintendent to other workers in the department.He receives no extra pay for this additional service.He is not author-ized to hire or discharge any employee or to recommend such action.In 1945 Burton substituted for the foreman of his department for14 days.During the first 6 months of 1946 he has not served in placeof the department foreman.Bourne has been covered by the contractbetween the Automobile Workers and his Employer since 1943.His.duties have not changed during that period.They are similar to,those of other skilled workers to whom helpers are assigned for compli-cated jobs and whose inclusion in the unit is not questioned.We findthat Bourne is a highly skilled production employee and, as such, heis included in the unit.The Employer on occasion hires extra help to assistin the unloadingof coal, the removal of waste, the cleaning and painting of the plant,and the installation of special equipment.Such persons are hiredindividually for the particular job they are asked to do, or the job, assuch, is let out to an independent contraefor.These occasional andincidental employees do no production work, and they are not listed onthe Employer's regular pay roll.The inclusion of occasional and3Matter of National Electric Coil Company,45 N. L.R. B. 1060.. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDincidental employees was not in issue in the prior representation pro-ceeding concerning employees at this plant. In the contract betweenthe Employer and the Automobile Workers, however, occasional andincidental employees were expressly excluded from coverage.Underthese circumstances, and since it clearly appears that occasional andincidental employees do not share employment interests similar tothose of regular production and maintenance employees, we shallexclude occasional and incidental employees from the bargaining unit.We find that all production and maintenance employees at theEmployer's Columbus, Ohio, plant, including group leaders, butexcluding office and shop clerical employees, engineering employees,watchmen, occasional and incidental employees, foremen, assistantforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with National Electric Coil Com-pany, Columbus, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of National Labor Relations Board Rules and Regulations-Series 3, as amended, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether theydesire to be represented by Electrical CoilWorkers IndependentUnion of Columbus, Ohio, or by United Automobile, Aircraft & Ag-ricultural Implement Workers of America, CIO, for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecisionandDirectionof Election.